Citation Nr: 1213478	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for loss of use of a reproductive organ, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to October 1947 and from August 1949 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for loss of use of a reproductive organ.  When this case was previously before the Board in June 2010, it was remanded for additional development of the record.  

The Board notes the Veteran testified at a hearing before a Veterans Law Judge in February 2010.  By letter dated February 2012, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, and he was offered the opportunity to testify at another hearing.  The Veteran responded the following month and indicated he did not wish to appear at a hearing.

In its June 2010 decision, the Board denied the Veteran's claim for service connection for bilateral cataracts, to include as due to exposure to ionizing radiation, and remanded his claims for service connection for hearing loss and tinnitus.  By rating action dated August 2011, the RO granted service connection for hearing loss and tinnitus.  

In addition, the RO issued a statement of the case in June 2011 addressing claims for service connection for sleep apnea and hypertension.  The Board notes a substantive appeal was not received.  This decision, accordingly, is limited to the issue set forth on the cover page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's loss of use of a reproductive organ is etiologically related to military service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

Loss of use of a reproductive organ was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated March 2006 and November 2008, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The November 2008 letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Because the VCAA notice was not completed prior to the initial AOJ adjudication denying the Veteran's claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  However, the Veteran was not prejudiced in this regard as the case was readjudicated thereafter, in the August 2011 supplemental statement of the case.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, service department medical records following service, VA medical records, the report of a VA examination, a radiation risk information sheet, information from the Defense Threat Reduction Agency, and the testimony of the Veteran and a friend at a hearing before a Veterans Law Judge.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of erectile dysfunction.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44   (1996); affirmed at 120 F.3d 1239 (Fed. Cir. 1997). 

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A radiation-exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the 

period from August 6, 1945 through July 1, 1946; or the Veteran's presence at certain specified additional locations.  See 38 C.F.R. § 3.309(d)(3). 

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  The presumptively service-connected diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung and cancer of the ovary.  38 C.F.R. § 3.309(d)(2). 

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed 'radiogenic' diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Undersecretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Undersecretary of Health.  38 C.F.R. § 3.311(b),(c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1). 

Pursuant to 38 C.F.R. § 3.311(b)(2) , radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer. 38 C.F.R. § 3.311(b)(2).  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4). 

Finally, there is a third avenue of recovery in this case.  The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The service treatment records are negative for complaints or findings pertaining to erectile dysfunction.  The genitourinary system was evaluated as normal on the retirement examination in February 1966.

Information in the claims folder reflects the Veteran was exposed to 0.540 rem gamma from July 1, 1946 to December 23, 1946 during Operation CROSSROADS.  Additional information shows he was exposed to 15 rem of radiation at Travis Air Force Base.  

A December 1990 private medical record reveals a diagnosis of organic impotence.

VA outpatient treatment records disclose the Veteran was seen in February 2000 and wanted to be referred to the genitourinary service for erectile dysfunction.  

When he was seen in a service department facility in September 2005, the Veteran reported a history of erectile dysfunction since radiation exposure in 1946.  

In November 2006, the Defense Threat Reduction Agency provided the radiation doses for the Veteran, as a confirmed participant in U.S. atmospheric nuclear testing.  The doses which the Veteran could have received were not more than:

	External gamma dose:						18 rem
	External neutron dose:						2 rem
	Total skin dose to any skin area (beta plus gamma):		550 rem

The Veteran was afforded a genitourinary examination by the VA in October 2010.  He asserted he was treated for urethritis in 1947.  He stated he had one child.  He maintained he had experienced problems with erectile dysfunction throughout his life, and that he had been totally impotent for the past 20 years.  The impression was erectile dysfunction with total impotency for the past 20 years.  The examiner related he reviewed the claims folder extensively.  He asserted he did not know how he could reach a conclusion on the cumulative radiation exposure the Veteran had and whether it was a factor in his erectile dysfunction without resorting to speculation.  He noted the risks and damage of radiation are well documented, but erectile dysfunction at lower levels of exposure are unclear in the medical literature he had read.  Thus, he reiterated that, without resorting to speculation, he could not assess the Veteran's claimed damage of erectile dysfunction due to radiation exposure.  

The Veteran asserts service connection is warranted for loss of use of a reproductive organ due to his exposure to ionizing radiation in service.  Given his participation in Operation CROSSROADS, the Board finds the Veteran participated in a radiation risk activity.  Thus, he is a radiation-exposed Veteran.  See 38 C.F.R. § 3.309(d))(3).  

However, erectile dysfunction is not a disease subject to presumptive service connection pursuant to 38 C.F.R. § 3.309(d)(2).  In addition, it is not a radiogenic disease under 38 C.F.R. § 3.311.  

Finally, the Board has considered whether the appellant is entitled to service connection for loss of use of a reproductive organ based on direct causation.  During the hearing before a Veterans Law Judge in February 2010, the Veteran testified he has had erectile dysfunction since he was 19 years old.  The Board also acknowledges the Veteran's assertions he has erectile dysfunction, and he is competent to do so.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he has had erectile dysfunction for many years, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Veteran has not provided any probative evidence linking his loss of use of a reproductive organ to service.  The Board concedes the VA examiner was not able to provide an opinion addressing whether the Veteran's erectile dysfunction is related to service, to include his exposure to ionizing radiation.  The Board observes that generally, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  However, in this case, because the examiner furnished a reasoned medical explanation as to why a link between the condition and service would be purely speculative in nature, the opinion is considered to be adequate for rating purposes.  Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The fact remains that while the Veteran claims to have suffered from erectile dysfunction for many years during service, there is nothing in the service treatment records reflecting any treatment for this condition.  Moreover, no genitourinary abnormalities were present on the retirement examination in February 1966.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of erectile dysfunction.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for loss of use of a reproductive organ. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for loss of use of a reproductive organ is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


